             Case 16-13985-elf                    Doc          Filed 12/29/20 Entered 12/29/20 09:37:01                             Desc Main
                                                                Document     Page 1 of 6
 Fill in this information to identify the case:

  Debtor 1        Nikoli Waters

  Debtor 2

 United States Bankruptcy Court for the: Eastern District of Pennsylvania

 Case number :     16-13985-amc



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                    12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement to
your proof of claim at least 21 days before the new payment is due. See Bankruptcy Rule 3002.1.
     Name of               Goldman Sachs Mortgage Company                                              Court claim no.                                       6
     creditor:                                                                                         (if known):
     Last 4 digits of any number                                                                       Date of payment change:                   02/01/2021
     you use to identify the debtor's                                       2974                       Must be at least 21 days after date of
     account:                                                                                          this notice

                                                                                                       New total payment:                         $720.77
                                                                                                       Principal, interest, and escrow, if any


Part 1:      Escrow Account Payment Adjustment

1.   Will there be a change in the debtor's escrow account payment?
      [ ]     No
      [X]     Yes. Attach a copy of the escrow account statement prepared in a form consistent with the applicable nonbankruptcy law.
                    Describe the basis for the change. If a statement is not attached, explain why:

                             Current escrow payment: $302.25                                New escrow payment: $314.07



Part : 2      Mortgage Payment Adjustment

2. Will the debtor's principal and interest payment change based on an adjustment to the interest rate on the debtor's
   variable-rate account?
      [X]     No
      [ ]     Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If
                   a notice is not attached, explain why:

                      Current interest rate:                                       New interest rate:
                      Current Principal and interest payment:                      New principal and interest payment:



Part 3:      Other Payment Change

3. Will there be a change in the debtor's mortgage payment for a reason not listed above?
       [X]    No
       [ ]       Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification
                       agreement. (Court approval may be required before the payment change can take effect).
                       Reason for change:
                             Current mortgage payment:                                      New mortgage payment:




Official Form 410S1                                                 Notice of Mortgage Payment Change                                                        page 1
                Case 16-13985-elf                       Doc    Filed 12/29/20 Entered 12/29/20 09:37:01                               Desc Main
                                                                Document     Page 2 of 6
Debtor 1 Nikoli Waters                                                                Case number (if known)           16-13985-amc
                First Name                Middle Name         Last Name




Part 4:           Sign Below

 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.

Check the appropriate box:

[ ]      I am the creditor.

[X]      I am the creditor's attorney or authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.


         /S/Kristin A. Zilberstein                                                                         12-29-2020
                                                                                            Date
    Signature



Print:                       Kristin A. Zilberstein                              Title Authorized Agent for Creditor

Company                      Padgett Law Group

Address                      6267 Old Water Oak Road, Suite 203

                             Tallahassee FL, 32312

Contact phone                (850) 422-2520                   Email              PLGinquiries@padgettlawgroup.com




Official Form 410S1                                                   Notice of Mortgage Payment Change                                           page 2
        Case 16-13985-elf      Doc    Filed 12/29/20 Entered 12/29/20 09:37:01           Desc Main
                                       Document     Page 3 of 6
                                      CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to the parties
                                                                                                    29th
on the attached Service List by electronic service and/or by First Class U.S. Mail on this the _________ day of

December, 2020.



                                                    /S/ Kristin A. Zilberstein

                                                    ___________________________________
                                                    KRISTIN A. ZILBERSTEIN
                                                    PADGETT LAW GROUP
                                                    6267 Old Water Oak Road, Suite 203
                                                    Tallahassee, FL 32312
                                                    (850) 422-2520 (telephone)
                                                    (850) 422-2567 (facsimile)
                                                    PLGinquiries@padgettlawgroup.com
                                                    Authorized Agent for Creditor




Official Form 410S1                      Notice of Mortgage Payment Change                                    page 3
          Case 16-13985-elf   Doc   Filed 12/29/20 Entered 12/29/20 09:37:01   Desc Main
                                     Document     Page 4 of 6

                              SERVICE LIST (CASE NO. 16-13985-amc)

Debtor
Nikoli Waters
501 Crystal Lane
Norristown, PA 19403

Attorney
DAVID M. OFFEN
The Curtis Center
601 Walnut Street
Suite 160 West
Philadelphia, PA 19106

Trustee
WILLIAM C. MILLER, Esq.
Chapter 13 Trustee
P.O. Box 1229
Philadelphia, PA 19105

US Trustee
U.S. Trustee
United States Trustee
Office of the U.S. Trustee
833 Chestnut Street
Suite 500
Philadelphia, PA 19107




Official Form 410S1                 Notice of Mortgage Payment Change                      page 4
                                                                     Representation Of Printed Document
Case 16-13985-elf                             Doc              Filed 12/29/20 Entered ESCROW
                                                                                      12/29/20ACCOUNT
                                                                                               09:37:01 Desc Main
                                                                Document           DISCLOSURE
                                                                             Page 5 of 6       STATEMENT
     PO Box 619063                                                                                          Loan Number:
     Dallas, TX 75261-9063                                                                                  Analysis Date:                                          12/19/2020
                                                                                                            Customer Service            1-800-495-7166
                                                                                                            Monday-Thursday 8:00 a.m. to 9:00 p.m. CT
                                                                                                            Friday            8:30 a.m. to 5:00 p.m. CT
            NIKOLI WATERS                                                                                   Saturday         10:00 a.m. to 4:00 p.m. CT
            501 CRYSTAL LN
            NORRISTOWN PA 19403-2980                                                                                            PRESENT PAYMENT              NEW PAYMENT
                                                                                                                                                         effective 02/01/2021

                                                                                                            Principal & Interest              $406.70                 $406.70
                                                                                                            Escrow Payment                    $302.25                 $300.23
                                                                                                            Escrow Shortage                     $0.00                  $13.84
                                                                                                            Optional Insurance                  $0.00                   $0.00
                                                                                                            Other                               $0.00                   $0.00
                                                                                                            Total                             $708.95                 $720.77

                                                                        ESCROW ANALYSIS STATEMENT
 At least once every 12 months Fay Servicing, LLC analyzes your escrow account, in accordance with federal regulations, to ensure we collect sufficient funds to pay escrow items
 when they are due. The escrow account analysis below is an estimate of the activity that will occur in your escrow account over the next 12 months. The analysis will show if you
 currently have a shortage or overage in your account. This amount will be accounted for in your new monthly escrow payment unless there is an overage amount over $50. In this
 case, the full amount of the overage will be refunded to you.

      UNDERSTANDING YOUR MONTHLY                                                      PROJECTED ESCROW ACTIVITY FOR THE NEXT 12 MONTHS
        ESCROW PAYMENT AMOUNT                                                      PAYMENTS   PAYMENTS                        PROJECTED                                            REQUIRED
                                                                 MONTH            TO ESCROW FROM ESCROW     DESCRIPTION         BALANCE                                            BALANCE
  1. Projected Monthly Escrow Payment
                                                                                                                                 STARTING BALANCE                1,437.58              2,101.70
  The section titled “Projected Escrow Activity for the
  Next 12 Months” is a schedule that represents all               Feb-21                300.23                   .00                                             1,737.81              2,401.93
  anticipated payments to and from escrow for the                 Mar-21                300.23                   .00                                             2,038.04              2,702.16
  coming year. First, we take the total of all Projected          Apr-21                300.23                673.25             CITY / TOWN                     1,665.02              2,329.14
  Payments from Escrow (a) and divide it equally over 12          May-21                300.23                   .00                                             1,965.25              2,629.37
  months to determine your Projected Monthly Escrow               Jun-21                300.23                   .00                                             2,265.48              2,929.60
  Payment: $3,602.85 / 12 months = $300.23.                       Jul-21                300.23                   .00                                             2,565.71              3,229.83
  2. Escrow Surplus/Shortage                                      Aug-21                300.23              2,929.60             SCHOOL                         (c) -63.66           (b) 600.46
                                                                  Sep-21                300.23                   .00                                               236.57                900.69
  The minimum escrow balance required in your account             Oct-21                300.23                   .00                                               536.80              1,200.92
  is known as the Required Low Point. This is noted as
                                                                  Nov-21                300.23                   .00                                               837.03              1,501.15
  (b) under “Projected Escrow Activity for the Next 12
  Months”. The Required Low Point is set in accordance            Dec-21                300.23                   .00                                             1,137.26              1,801.38
  with your mortgage contract, state law or federal law.          Jan-22                300.23                   .00                                             1,437.49              2,101.61
  Mortgage Insurance, if any, is not included in the
  Required Low Point calculation. Next, we compare the            TOTAL             $3,602.76         (a) $3,602.85
  Projected Low Point (c) to the Required Low Point (b) to
  determine the overage/surplus:
  You have a shortage of $664.12 because the Projected
  Low Point of -$63.66 plus the escrow adjustment* is
  less than the Required Low Point of $600.46.
  *An Escrow Adjustment of $0.00, scheduled to be
  repaid through the bankruptcy, is included in this
  calculation.
  You have a shortage greater than or equal to one
  month's escrow payment, your shortage will be spread
  over the next 48 monthly payments. You will need not
  take any further action.
  3. New Monthly Escrow Payment
  Principal & Interest                              $406.70
  Escrow Payment                                    $300.23
  Escrow Shortage                                    $13.84
  Optional Insurance                                  $0.00
  Other                                               $0.00
  Total                                             $720.77
  Effective Date                                 02/01/2021




                                                                              IMPORTANT MESSAGES
 ACH Debit Borrowers: You have previously authorized Fay Servicing, LLC, to automatically debit your bank account each month for the amount of your monthly payment of principal, interest,
 and escrow (if applicable). Please note the amount of your next ACH debit will be changed (increase/decrease) to reflect the amount of your new monthly payment as reflected herein. Fay
 Servicing, LLC, is authorized to debit your bank account each month until you provide written or oral notice to stop. Termination request must be received by Fay Servicing, LLC, at least
 three (3) business days prior to your next scheduled debit.
 Fay Servicing, LLC is a debt collector, and information you provide to us will be used for that purpose. To the extent your original obligation was discharged, or is subject to an automatic stay
 under the United States Bankruptcy Code, this is being provided for informational purposes only and does not constitute an attempt to collect a debt or impose personal liability. Our office
 hours are Monday-Thursday 8 A.M. - 9 P.M. Friday 8:30 A.M. - 5 P.M., and Saturday 10 A.M. - 4 P.M. CST. Call today: 1-800-495-7166. NMLS ID# 88244. NC residents: Fay Servicing,
 LLC, NC Permit Number 112302, 425 S. Financial Pl., Suite 2000, Chicago, IL 60605-6011.




                                                                                 Internet Reprint
                                         ESCROW ACCOUNT DISCLOSURE STATEMENT
Case  16-13985-elf
   Loan                        Doc      Filed 12/29/20
                                                   ACCOUNTEntered
                                                           HISTORY 12/29/20 09:37:01                         Desc Main
                                                                                                           Date: 12/19/2020
                                         Document       Page 6 of 6
   This is a statement of actual activity in your escrow account from 03/01/2020 through 01/31/2021. This section provides
   last year's projections and compares it with actual activity.
   An asterisk (*) indicates a difference from a previous estimate either in the date or amount and may be caused by any of
   the following:
   • The actual amount of insurance or taxes paid since your last Escrow Analysis Statement was higher or lower than
        anticipated
   • Additional funds were applied to your escrow account
   • The time elapsed between payments to escrow and disbursement from escrow was shorter or longer than anticipated
        on your last Escrow Analysis Statement.

                        PAYMENTS                     DISBURSEMENTS                                    ESCROW BALANCE
   MONTH          PROJECTED      ACTUAL          PROJECTED       ACTUAL         DESCRIPTION        PROJECTED      ACTUAL

                                                                             BEGINNING BALANCE        2,335.45      2,320.18
   03/20             291.92        302.25                                                             2,627.37      2,622.43
   04/20             291.92        302.25            673.25        673.25     CITY / TOWN             2,246.04      2,251.43
   05/20             291.92        302.25                                                             2,537.96      2,553.68
   06/20             291.92        302.25                                                             2,829.88      2,855.93
   07/20             291.92        302.25                                                             3,121.80      3,158.18
   08/20             291.92        302.25 *        2,829.88       2,929.60    SCHOOL                    583.84 <      530.83 <
   09/20             291.92        302.25                                                               875.76        833.08
   10/20             291.92        302.25                                                             1,167.68      1,135.33
   11/20             291.92        302.25                                                             1,459.60      1,437.58
   12/20             291.92                                                                           1,751.52          0.00
   01/21             291.92                                                                           2,043.44          0.00

   TOTAL           $3,503.04    $2,720.25         $3,503.13     $3,602.85
